This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                           No. A-1-CA-36382

 5 JEREMY W. ROBERTS,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
 8 Fred T. Van Soelen, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Will O’Connell, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 SUTIN, Judge.
 1   {1}   Defendant Jeremy W. Roberts appeals from his convictions, after a jury trial,

 2 of false imprisonment, contrary to NMSA 1978, Section 30-4-3 (1963), and battery

 3 against a household member, contrary to NMSA 1978, Section, 30-3-15 (2008). In

 4 this Court’s notice of proposed disposition, we proposed to summarily affirm.

 5 Defendant filed a memorandum in opposition that we have duly considered.

 6 Remaining unpersuaded, we affirm.

 7   {2}   Defendant continues to argue that there was insufficient evidence to support his

 8 convictions. Defendant provides a few more additional facts than previously provided

 9 in his docketing statement. However, the additional facts do not persuade us to

10 reconsider our proposed disposition. We therefore hold that there was sufficient

11 evidence to support the convictions and that Defendant has failed to clearly

12 demonstrate error below. See State v. Slade, 2014-NMCA-088, ¶ 13, 331 P.3d 930

13 (stating that we review sufficiency in the light most favorable to the prosecution,

14 resolving all conflicts and making all permissible inferences in favor of the jury’s

15 verdict); see also State v. Flores, 2010-NMSC-002, ¶ 19, 147 N.M. 542, 226 P.3d 641

16 (stating that “circumstantial evidence alone can amount to substantial evidence” and

17 that “intent is subjective and is almost always inferred from other facts in the case”

18 (alteration, internal quotation marks, and citation omitted)); State v. Michael S.,

19 1995-NMCA-112, ¶ 7, 120 N.M. 617, 904 P.2d 595 (stating that “[i]ntent need not be


                                               2
 1 established by direct evidence, but may be inferred from the [defendant’s] conduct and

 2 the surrounding circumstances”). “There is a presumption of correctness in the district

 3 court’s rulings[,]” and the party claiming error bears the burden of showing error. See

 4 State v. Aragon, 1999-NMCA-060, ¶ 10, 127 N.M. 393, 981 P.2d 1211; see Farmers,

 5 Inc. v. Dal Mach. & Fabricating, Inc., 1990-NMSC-100, ¶ 8, 111 N.M. 6, 800 P.2d
6 1063 (stating that the burden is on the appellant to clearly demonstrate that the district

 7 court erred).

 8   {3}   Defendant additionally argues that Victim’s story that she was beaten was not

 9 credible, but as we stated in our notice of proposed disposition, matters of credibility

10 are for the jury to determine. See State v. Salas, 1999-NMCA-099, ¶ 13, 127 N.M.
11 686, 986 P.2d 482. We do not re-weigh the evidence, and we will not substitute our

12 judgment for that of the fact-finder, as long as there is sufficient evidence to support

13 the verdict. See State v. Griffin, 1993-NMSC-071, ¶ 17, 116 N.M. 689, 866 P.2d 1156.

14 We further reiterate that the jury was free to reject Defendant’s version of the facts.

15 See State v. Rojo, 1999-NMSC-001, ¶ 19, 126 N.M. 438, 971 P.2d 829.

16   {4}   Accordingly, for the reasons set forth in our notice of proposed disposition and

17 herein, we affirm Defendant’s convictions.

18   {5}   IT IS SO ORDERED.




                                               3
1                               __________________________________
2                               JONATHAN B. SUTIN, Judge



3 WE CONCUR:



4 _______________________________
5 MICHAEL E. VIGIL, Judge



6 _______________________________
7 TIMOTHY L. GARCIA, Judge




                                    4